Citation Nr: 1231488	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is entitled to retroactive apportionment payments made to the Veteran's children prior to April 1, 2009.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1977 and from October 1981 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that terminated the apportionment effective April 1, 2009.  

In August 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

At the hearing, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c),  Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.  The effective date of an apportionment based on a veteran's original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e).  

In September 2003, the mother of the Veteran's dependent children submitted a claim for apportionment of the Veteran's benefits.  She noted that the Veteran was providing no support for his children.  In a November 2004 letter, the Veteran requested that a total of $300 a month be withheld from his VA benefits for his children.  He noted that although this would be a hardship on him, he wanted to contribute to his children's daily expenses.  

In a February 2005 Special Apportionment Decision, apportionment of the Veteran's benefits in the amount of $300 ($150 per child) was granted effective October 1, 2003, terminating February [redacted], 2012, when the children reached 18 years old (the children are twins).

In October 2006, the Veteran submitted a statement requesting that the VA apportionment be terminated as the Veteran's dependents were now receiving the court ordered child support through his social security disability.  

In the August 2011, Board hearing, the Veteran explained that he believed VA apportionment should have been terminated September 27, 2006, the date that he sent the letter to the VA requesting the apportionment be stopped because this was the date that he notified the VA that child support payments were now being made through the Social Security Administration.  

Instead, the RO terminated apportionment of the Veteran's benefits effective April 1, 2009, after the mother of the Veteran's dependents stated that she would not object to the apportionment being terminated.  Therefore, the Veteran believes he entitled to retroactive payments for the apportionment paid to his children from September 27, 2006 to April 1, 2009.  The Veteran claims that all child support arrears had been paid prior to September 27, 2006.

The Veteran submitted an October 2006 letter from the Social Security Administration (SSA) which noted that his children were each entitled to monthly dependent benefits on his Social Security record of $341 per month.

The Veteran submitted a February 2008 letter from SSA which states that the Veteran's medical insurance premium was deducted from his Social Security benefits but that his two children were receiving benefits from the Veteran's record.

In February 2009, a VA representative contacted a SSA representative.  The SSA representative stated that the Veteran's SSA benefits were being garnished for his children until January 2008.  Currently the children were receiving benefits based on his record and the Veteran's SSA benefits were not being reduced because of the children's benefits.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Furthermore, where there is actual notice to VA that the Veteran is or was receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and related documentation where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal); see also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the Board is not satisfied with the vague information provided by the SSA representative over the telephone in February 2009.  For this reason, the Board finds that a remand is needed to obtain documentation from SSA showing any garnishment on his SSA benefits and documentation of when the Veteran's children began receiving benefits based on his record.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

The question before the Board is whether the Veteran was reasonably discharging his responsibility to support his children.  It is significant to note that VA apportionment decisions are not determined by other government benefit payment programs; however, there may be evidence that the Veteran's SSA benefits were garnished for children support payments for some period of time prior to January 2008.  This may be relevant to his claim.

The Board finds that further development is needed before the Board can adjudicate this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.  Specifically, the RO/AMC should obtain documentation from SSA showing any garnishment on his SSA benefits with dates of when this began and ended and documentation showing when the Veteran's children began receiving benefits based on his record alone.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


